Name: Commission Regulation (EEC) No 654/86 of 28 February 1986 fixing, for the 1986 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: trade;  management;  trade policy
 Date Published: nan

 No L 66/6 Official Journal of the European Communities 8 . 3 . 86 COMMISSION REGULATION (EEC) No 654/86 of 28 February 1986 fixing, for the 1986 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 of laying down detailed rules for applying the supplementary trade mechanism to fishery products ('), and in particular Articles 2 and 3 thereof, Whereas Article 2 of Regulation (EEC) No 546/86 provides, in respect of a number of fishery products imported into Spain and Portugal, for the definition, in accordance with a specific method, of an overall foresee ­ able level of imports, distinguishing for each product an intra-Community share established in accordance with paragraph 3 of the said Article 2 ; Whereas, for the purposes of the application of Regula ­ tion (EEC) No 546/86, the overall foreseeable level of imports and the intra-Community share relating thereto should be fixed for the 1986 fishing year and for each of the products concerned, dividing tfie share into four quar ­ terly instalments in accordance with Article 3 of Regula ­ tion (EEC) No 546/86 ; HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain and Portugal, the overall foreseeable level of imports and the intra-Community share relating thereto, divided into four quarterly instalments, are hereby fixed for 1986 as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 47. 8 . 3 . 86 Official Journal of the European Communities No L 66/7 ANNEX Overall level of imports, intra-Community share and quarterly instalments of Articles 2 and 3 of Regulation (EEC) No 546/86 A. Concerning Spain 1 . Imports from other Member States (tonnes) CCT heading No Description Overall level of imports Intra- Community share Intra- Community share increase by 15 % Quarterly instalment 1 2 3 4 03.01 B I h) 1 Cod, fresh or chilled 3 070 1 090 1 250 370 460 160 260 03.01 B 1 1) ex 1 Hake (Merluccius merluccius) fresh or chilled 7 130 6 405 7 365 230 2 120 3 060 1 955 03.01 B I ex u) Blue whiting, fresh or chilled 40 20 23 2 7 7 7 03.01 B I ex v) Horse mackerel , fresh or chilled 40 20 23 2 7 7 7 03.01 B II ex a) Fillets of cod, fresh or chilled 3 550 2 500 2 875 345 860 750 920 03.02 A I ex b) Cod not dried, salted or in brine 11 420 3 270 3 760 460 1 440 840 1 020 03.03 A III ex b) Spinous spider crab, fresh (live) 685 630 725 30 150 215 330 03.03 B IV b) ex 2 Venus clams, fresh or chilled 28 050 27 600 31 740 3 910 5 865 3 910 18 055 2. Imports from Portugal (tonnes) CCT heading No Description Overall level of imports Intra- Community share Intra- Community share increase by 1 5 % Quarterly instalment 1 2 3 4 16.04 D Canned sardines 450 450 510 45 155 155 155 B. Concerning Portugal 1 . Imports from other Member States (tonnes) CCT heading No » Description Overall level of imports Intra- Community share Intra- Community share increase by 1 5 % Quarterly instalment 1 2 3 4 03.01 B I h) 2 Cod frozen 1 300 100 115 10 35 35 35 03.01 B 1 1) ex 1 Hake (Merluccius merluccius) fresh or chilled 40 20 23 2 7 7 7 03.01 B 1 1) ex 2 Hake (Merluccius merluccius) frozen 2 000 2 000 2 300 290 1 150 570 290 03.01 B I ex v) Horse mackerel fresh, refrigerated or frozen 9 600 9 570 11 005 1 105 3 300 3 300 3 300 03.01 B II b) 1 Fillets of cod, frozen 40 20 23 2 7 7 7 03.01 B II b) 3 Fillets of haddock, frozen 40 20 23 2 7 7 7 03.01 B II b) 9 Fillets of hake, frozen 40 20 23 2 7 7 7 03.01 B lib) 11 Fillets of plaice, frozen 40 20 23 2 7 7 7 03.01 B lib) 12 Fillets of flounder, frozen 40 20 23 2 7 7 7 03.02 A I b) Cod whole, headless or in pieces, dried, salted or in brine 66 600 3 300 3 795 130 1 500 1 300 865 03.03 A IV ex a) Prawns and shrimps of the Pandalidae family, frozen 40 20 23 1 12 7 3 03.03 A IV b) ex 2 Shrimps of the genus Crangon frozen 40 20 23 1 12 7 3 03.03 A IV ex c) Other, frozen 1 000 200 230 30 110 60 30 03.03 A V a) 1 Norway lobsters, frozen 120 70 80 11 23 23 23 No L 66/8 Official Journal of the European Communities 8 . 3 . 86 2. Imports from Spain (tonnes) CCT heading No Description Overall level of imports Intra- Community share Intra- Community share increase by 15 % Quarterly instalment 1 2 3 4 03.01 B I d) 1 Sardines, fresh or chilled 275 150 175 25 50 50 50 03.01 B Id) 2 Sardines, frozen 10 050 8 000 9 200 920 2 760 2 760 2 760 03.03 B IV a) 1 Squid, frozen 11 000 4 000 4 600 575 1 725 1 380 920 16.05 ex B Mollusc preserves, frozen 12 6 7 1 2 2 2